DORAN, J.
This is an appeal from the judgment and order denying the motion for a new trial.
Defendant was charged in four counts of the information with the offense of rape and a violation of section 288 of the Penal Code. A jury was waived; the defendant was adjudged guilty of three counts.
Sharon, the victim of the offenses who was 13 years old, was the stepdaughter of defendant. “Appellant and Sharon’s mother had been married for approximately eight years. During that period appellant’s family consisted of himself and his wife, his stepdaughter Sharon, a daughter Lois, aged 10, and a son Charles, aged 7, the issue of appellant and Sharon’s mother. Allegedly acts of sexual intercourse between appellant and Sharon had been going on for a period of two years. ’ ’
It is contended on appeal that “the evidence is insufficient to support the judgment. ’ ’ The alleged insufficiency relates to the testimony of the victim and the alleged “failure to prove the elements of the crime of violation of Section 288 ’ ’; also the alleged “failure to prove a specific act on a specific date. ’ ’
The evidence, in particular, consists of the testimony of the little girl and the officer who testified to defendant’s admissions of the acts of sexual intercourse. The defendant testified and denied the charges; claimed coercion in connection with the confession, and did not remember what was said.
An examination of the entire record reveals that there is no merit to the appeal.
The judgment and order are affirmed.
White, P. J., and Drapeau, J., concurred.